DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JONATHAN K. LEWIS,
                            Appellant,

                                    v.

                         CACTUS CAR WASH,
                             Appellee.

                               No. 4D18-16

                         [November 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 16-022490.

  Jonathan Lewis, Fort Lauderdale, pro se.

  Jeffrey M. Goodz of McGuinness & Cicero, Sunrise, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.